Title: To George Washington from Benjamin Lincoln, 22 November 1781
From: Lincoln, Benjamin
To: Washington, George


                  
                     My dear General
                     Head of Elk 22d Novr 1781
                  
                  As part of the Troops are not arrived and those who are, not ready to march, as the sick are gone on to Philadelphia and as it seems to be the Intention of the Board of War to put them into Hospitals in that City, I have thought it necessary, after leaving the inclosed Orders, to proceed as fast as possible to that place, to prevent, if in my Power, the Measure from taking Place, for it appears to me to be one of the most unfortunate Posts we could take for our Sick—For the Expences will be great indeed, it will be difficult to procure Vegetables for the Men, the Orderly Men we leave to attend them, cannot with Ease be kept to their Duty, besides as the Sick recover they must be confin’d to the Hospital, for if they are suffered to go at large in the City they will be ruined by the Vices of it or lost by Desertion.
                  There are good Barracks at Burlington and at Trenton, which will make excellent Hospitals, at these wood, Vegetables, Straw & every Convenience can with more Ease be procured & the Men as they recover be more securely kept and with less Trouble sent to their respective Corps.  I shall urge their being removed to one or other of these Places as I have Reason to think it will be agreable to your Excellency.  I have the Honor to be my dear General with the highest Regard Your most Obedt Servant
                  
                     B. Lincoln
                     
                  
                Enclosure
                                    
                     
                        Division Orders Head of Elk Novr 22nd 1781
                     
                     The Light Companies of New Hampshire, Massachusetts & Connecticut are to be formed into one corps under the Command of Colonel Vose who will be pleas’d to march them with all convenient Expedition to the North River and then give them Orders to join their respective Corps: if any of the above named Troops have not arrived when the Colonel is prepared to march he will proceed without them as they will follow him.
                     The Light Companies of Hazen’s, Rhode Island, New York & Jersey are to remain here untill the Arrival of their Corps and then join them.
                     The two Jersey Regts Olneys & Hazens are to form a Brigade under the Command of B. Genl Hazen & are to be dispos’d of as follows vizt.
                     Olney’s to remain in Philadelphia, the Colonel will apply to the Q.M. of that Place for Barracks &C.
                     The Jersey Troops will take post in the Vicinity of Morris Town: and Hazen’s Regt will proceed to the North River & take the Orders of M. Genl Heath.
                     The New York Brigade will be stationed at the Hutts occupied last Winter by the Jersey Troops at Pompton & will detach a Captain & fifty men to the Blockhouse in the mouth of Smiths Clove.
                     All Officers having Charge of Sick going by water will apply at Philadelphia for Directions respecting them previously to landing any.
                     The Q.M. Genl will provide Waggons for the Troops as soon as possible.  He will also provide a convenient House or more at or near this place for the Reception of such soldiers as have the small pox (to prevent the Circulation of that Disorder consequent to their Removal thro the Country) as well as all other sick patients improper to be removed.
                     A Capt. & Subaltern are to remain behind with the Sick & as many soldiers as are necessary to attend them.
                     The Commy Genl will make such Arrangements in his Department as will contribute to the comfort of the sick.
                     Colonel Olney will immediately on his arrival send forward an Officer to bring on to Philadelphia whatever Baggage his Regt left behind when it marched from the North River.
                     Genl Clinton will march with the New York Brigade immediately on the Arrival of Col. Cortlandt’s Regt; and Genl Hazen’s Brigade will follow when the Troops arrive, leaving behind a Command of 50 men from Col. Olney’s Regt to assist the artillery if necessary.
                     The Genl hopes the officers will pay the strictest Attention to the preservation of private property during the march & for the Security of the Fences he enjoins it on the Commanding Officers of Brigades & Corps to encamp as much as possible in the woods.  the Troops by this means will be more comfortable & individuals less injured: and he requests that Parties of Axmen will be detach’d daily & precede the Troops for the purpose of cutting wood against their arrival on the Encamping Ground.
                  
                  
               